DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “forming a patterned photoresist layer on the surface of the second metal layer, the patterned photoresist layer exposing an area to be etched on the surface of the second metal layer;
curing the photoresist layer formed on the surface of the second metal layer by adopting a plasma process;” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “a first mechanism . . .
 a second mechanism . . .
a third mechanism . . .
a forth mechanism . . .” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.  In particular, claim 11 do not define one of process, machine, manufacture, or composition of matter.  Clam 11 define two statutory subject matter such as process and device/machine. Assuming that the claims are a process, the claim limitations of the process do not "define steps or acts to be performed."  MPEP § 2106.  Further, assuming that the claims are a machine, manufacture, or composition of matter, the claim limitations do not “define discrete physical structure or materials."  MPEP § 2106.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first mechanism configured to form a patterned photoresist layer on the surface of a material to be etched on a substrate, 

a third mechanism configured to receive the substrate processed by the second mechanism in claim 11 and a fourth mechanism configured to receive the substrate processed by the third mechanism in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim limitation “a first mechanism configured to form a patterned photoresist layer on the surface of a material to be etched on a substrate, 
a second mechanism configured to receive the substrate processed by the first mechanism,  
a third mechanism configured to receive the substrate processed by the second mechanism in claim 11 and a fourth mechanism configured to receive the substrate processed by the third mechanism in claim 14” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 14  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of forming a patterned photoresist layer and receiving the substrate. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. (FP 7.31.01)
Claims 12-13 and 15-16 are rejected as depending from rejected claims 11 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) in view of Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel).
Regarding Claim 1: Park discloses an etching method (see Park, Figs.7B-11B as shown below and ¶ [0003]), comprising:

    PNG
    media_image1.png
    138
    739
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    127
    729
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    734
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    206
    716
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    267
    732
    media_image5.png
    Greyscale

forming a patterned photoresist layer (200) on a surface of a material (26) to be etched, the patterned photoresist layer (200) exposing an area to be etched on the surface of the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]);
etching the material (26) to be etched by adopting an etching solution corresponding to the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]).

Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process. 
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D and 4 as shown below, col.4, lines 1-67, and col.5, lines 1-17).

    PNG
    media_image6.png
    185
    552
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    329
    553
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    335
    560
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    273
    539
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    586
    589
    media_image10.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process step of Park to be performed according to the teachings of Gabriel because one of ordinary skill in the art before 210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 2: Park as modified teaches an etching method as set forth in claim 1 as above. The combination of Park and Gabriel further teaches wherein curing the photoresist layer (210-216) by adopting a plasma process comprises:
curing the photoresist layer (210-216) by adopting a reactive ion etching process (see Gabriel, Figs.2A-2D and 4 as shown below, col.4, lines 1-67, and col.5, lines 1-17).
Regarding Claim 8: Park discloses a manufacturing method of a thin film transistor (see Park, Figs.7B-11B as shown above and ¶ [0003]), comprising: 
forming a first metal layer (26) to be etched on a substrate (10) (see Park, Fig.7B as shown above and ¶ [0034]), the first metal layer (26) comprising
a conductive layer (262) and protective layers (261/263) on both sides of the conductive layer (262) (see Park, Fig.7B as shown above and ¶ [0034]); and
forming a patterned photoresist layer (200) on the surface of the first metal layer (26), the patterned photoresist layer (200) exposing an area to be etched on the surface of the first metal layer (26) (see Park, Fig.7B as shown above and ¶ [0034]);
etching the first metal layer (26) by adopting an etching solution corresponding to the first metal layer (26) to form a pattern comprising a gate electrode in the first metal layer (26) (see Park, Fig.7B as shown above and ¶ [0034]).
curing the photoresist layer by adopting a plasma process.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process. 
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D and 4 as shown above, col.4, lines 1-67, and col.5, lines 1-17).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process step of Park to be performed according to the teachings of Gabriel because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing conditions step of Park and art recognized suitability for curing the photoresist layer (210-216
Regarding Claim 9: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein forming a first insulating layer (30) on the first metal layer (26) (see Park, Fig.9B as shown above); 
forming a pattern comprising an active layer (40) on the first insulating layer (30) (see Park, Fig.9B as shown above); 
forming a second metal layer (65/66) to be etched on the first insulating layer (30) and the active layer (40) (see Park, Fig.9B as shown above);
forming a patterned photoresist layer (not shown) on the surface of the second metal layer (65/66), the patterned photoresist layer exposing an area to be etched on the surface of the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]);
etching the second metal layer (65/66) by adopting an etching solution corresponding to the second metal layer (65/66) to form a pattern comprising a source electrode and a drain electrode in the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]); and
forming a second insulating layer (70) on the active layer (40) and the second metal layer (65/66) (see Park, Figs.9B-10B as shown above and ¶ [0035]).
Park is silent upon explicitly disclosing wherein curing the photoresist layer formed on the surface of the second metal layer by adopting a plasma process.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the 
For support see Gabriel, which teaches wherein curing the photoresist layer (210-216) formed on the surface of the second metal layer (206) by adopting a plasma process (see Gabriel, Figs.2A-2D and 4 as shown above, col.4, lines 1-67, and col.5, lines 1-17).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park and Gabriel to enable the known processing conditions as taught by Gabriel to cure the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process step of Park to be performed according to the teachings of Gabriel because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing conditions step of Park and art recognized suitability for curing the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 10: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein the conductive layer (26) is made of any one of copper and a f any one of molybdenum and a molybdenum-containing alloy (see Park, Fig.7B as shown above and ¶ [0034]).
Regarding Claim 11: Park discloses a process device (see Park, Figs.7B-11B as shown above and ¶ [0003]) comprising:
a first mechanism configured to form a patterned photoresist layer (200) on the surface of a material (26) to be etched on a substrate (10), the patterned photoresist layer (200) exposing an area to be etched on the surface of the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]);
a third mechanism configured to receive the substrate (10) processed by the second mechanism and to etch the material (26) to be etched in the area to be etched by adopting an etching solution corresponding to the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]).
Park is silent upon explicitly disclosing wherein a second mechanism configured to receive the substrate processed by the first mechanism, and cure the photoresist layer by adopting a plasma process. 
Before effective filing date of the claimed invention the disclosed processing steps were known in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process. 
For support see Gabriel, which teaches wherein a second mechanism configured to receive the substrate processed by the first mechanism, and cure the photoresist layer (210-216) by adopting a plasma process (see Gabriel, Figs.2A-2D and 4 as shown above, col.4, lines 1-67, and col.5, lines 1-17). 
210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process step of Park to be performed according to the teachings of Gabriel because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed processing conditions step of Park and art recognized suitability for curing the photoresist layer (210-216) by adopting a plasma process in order to reduce the sensitivity of the photoresist layer surface to the metal etchants by hardening the photoresist layer during a subsequent metal etch process has been recognized to be motivation to combine.   MPEP § 2144.07. 
Regarding Claim 12: Park as modified teaches a process device as set forth in claim 11 as above. The combination of Park and Gabriel further teaches wherein the second mechanism is further configured to receive the substrate processed by the first mechanism and cure the photoresist layer by adopting a reactive ion etching process (fluorocarbon plasma) (see Gabriel, Figs.2A-2D and 4 as shown above, col.4, lines 1-67, and col.5, lines 1-17) (note: fluorocarbon plasma known as reactive ion etching, see U.S. 2015/0048479 A1, hereinafter refer to Bao, para. [0078]).
Regarding Claim 17: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel claim 8 (see Park, Figs.7B-11B as shown above).
Regarding Claim 18: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 9 as above. The combination of Park and Gabriel further teaches wherein the conductive layer (26) is made of any one of copper and a copper-containing alloy (262), and the protective layers (261/263) are made of any one of molybdenum and a molybdenum-containing alloy (see Park, Fig.7B as shown above and ¶ [0034]).
Regarding Claim 19: Park as modified teaches a manufacturing method of a thin film transistor as set forth in claim 8 as above. The combination of Park and Gabriel further teaches wherein curing the photoresist layer (210-216) by adopting a plasma process comprises:
curing the photoresist layer (210-216) by adopting a reactive plasma etching process (see Gabriel, Figs.2A-2D and 4 as shown above, col.4, lines 1-67, and col.5, lines 1-17).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2009/0078937 A1, hereinafter refer to Saito).
Regarding Claim 3: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel further teaches wherein the material forming the photoresist layer is an organic polymer material (see Park, Fig.7B as shown above and ¶ [0030] and see Gabriel, Figs.2A-2D and 4 as shown above and 
Before effective filing date of the claimed invention the disclosed processing condition were known in order to obtain a lyophobic property for the resist material.
For support see Saito, which teaches wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Saito, ¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, and Saito to enable the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen as taught by Saito in order to obtain a lyophobic property for the resist material (see Saito, ¶ [0222]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Saito et al. (U.S. 2009/0078937 A1, hereinafter refer to Saito) and Thelss et al. (U.S. 2006/0228974 A1, hereinafter refer to Thelss). 
Regarding Claim 4: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel is silent upon explicitly disclosing wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen.

For support see Saito, which teaches wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Saito, ¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, and Saito to enable the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen as taught by Saito in order to obtain a lyophobic property for the resist material (see Saito, ¶ [0222]). 
The combination of Park, Gabriel, and Saito is silent upon explicitly disclosing wherein the material forming the photoresist layer is a positive photoresist of type PR1-1000A.
Before effective filing date of the claimed invention the disclosed material were known for forming a photoresist layer.
For support see Thelss, which teaches wherein the material forming the photoresist layer is a positive photoresist of type PR1-1000A (see Thelss, ¶ [0117]- ¶ [0118]).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Saito, and Thelss to enable the known material as taught by Thelss in order to form a photoresist layer, since it has been held to be within the general skill of a worker In re Leshin, 125 USPQ 416.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 1 above, and further in view of Fisher et al. (U.S. Pat. No. 6,828,259 B2, hereinafter refer to Fisher) and Yamazaki et al. (WO 2004/070820 A1, hereinafter refer to Yamazaki).
WO 2004/070820 A1 (hereinafter refer to Yamazaki) is relied upon solely for the English language translation of WO 2004/070820 A1. 
Regarding Claim 5: Park as modified teaches an etching method as applied to claim 1 above. The combination of Park and Gabriel further teaches wherein after etching the material (26) to be etched by adopting an etching solution corresponding to the material (26) to be etched (see Park, Fig.7B as shown above and ¶ [0034]); however, the combination of Park and Gabriel is silent upon explicitly disclosing the method further comprises: performing ashing treatment on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer.  
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to remove the cured photoresist layer. 
For support see Fisher, which teaches wherein the method further comprises: performing ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) (note: oxygen plasma known as plasma asher, see Yamazaki, page.10).
oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer as taught Fisher in order to remove the cured photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67).   
Regarding Claim 6: Park as modified teaches an etching method as applied to claim 5 above. The combination of Park, Gabriel, and Fisher further teaches wherein performing ashing treatment on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) comprises:
performing the ashing treatment on the photoresist layer by adopting a reactive ion etching process (see Fisher, Fig.1 and col.6, lines 49-67).  
Regarding Claim 7: Park as modified teaches an etching method as applied to claim 5 above. The combination of Park, Gabriel, and Fisher further teaches wherein the material forming the photoresist layer is an organic polymer material, and the plasma capable of oxidizing the photoresist layer is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Park, Fig.7B as shown above and ¶ [0034] and see Fisher, Fig.1 and col.4, lines 45-67).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 11 above, and further in view of Saito et al. (U.S. 2009/0078937 A1, hereinafter refer to Saito).
Regarding Claim 13: Park as modified teaches a process device as applied to claim 11 above. The combination of Park and Gabriel further teaches wherein a material forming the photoresist layer is an organic high polymer material (see Park, Fig.7B as shown above and ¶ [0030] and see Gabriel, Figs.2A-2D and 4 as shown above and col.6, lines 45-60); however, the combination of Park and Gabriel is silent upon explicitly disclosing wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen.
Before effective filing date of the claimed invention the disclosed processing condition were known in order to obtain a lyophobic property for the resist material.
For support see Saito, which teaches wherein the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Saito, ¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, and Saito to enable the plasma used in the plasma process is generated by ionizing a mixture of carbon tetrafluoride and oxygen as taught by Saito in order to obtain a lyophobic property for the resist material (see Saito, ¶ [0222]). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 11 above, and further in view of Fisher et al. (U.S. Pat. No. 6,828,259 B2, hereinafter refer to Fisher) and Yamazaki et al. (WO 2004/070820 A1, hereinafter refer to Yamazaki).
WO 2004/070820 A1 (hereinafter refer to Yamazaki) is relied upon solely for the English language translation of WO 2004/070820 A1. 
Regarding Claim 14: Park as modified teaches a process device as applied to claim 11 above. The combination of Park and Gabriel  is silent upon explicitly disclosing wherein a fourth mechanism configured to receive the substrate processed by the third mechanism, and perform ashing treatment on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to remove the cured photoresist layer. 
For support see Fisher, which teaches wherein a fourth mechanism configured to receive the substrate processed by the third mechanism, and perform ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) (note: oxygen plasma known as plasma asher, see Yamazaki, page.10).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Fisher, and Yamazaki to perform ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer as taught Fisher in order to remove the cured photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67).
Regarding Claim 15: Park as modified teaches a process device as applied to claim 14 above. The combination of Park, Gabriel, and Fisher further teaches wherein the fourth mechanism is further configured to receive the substrate processed by the oxygen plasma) (see Fisher, Fig.1 and col.6, lines 49-67).
Regarding Claim 16: Park as modified teaches a process device as applied to claim 14 above. The combination of Park, Gabriel, and Fisher further teaches wherein a material forming the photoresist layer is an organic high polymer material, and the plasma capable of oxidizing the photoresist layer is generated by ionizing a mixture of carbon tetrafluoride and oxygen (see Park, Fig.7B as shown above and ¶ [0034] and see Fisher, Fig.1 and col.4, lines 45-67).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. 2007/0020910 A1, hereinafter refer to Park) and Gabriel (U.S. Pat. No. 6,103,457, hereinafter refer to Gabriel) as applied to claim 8 above, and further in view of Fisher et al. (U.S. Pat. No. 6,828,259 B2, hereinafter refer to Fisher) and Yamazaki et al. (WO 2004/070820 A1, hereinafter refer to Yamazaki).
WO 2004/070820 A1 (hereinafter refer to Yamazaki) is relied upon solely for the English language translation of WO 2004/070820 A1. 
Regarding Claim 20: Park as modified teaches a manufacturing method of a thin film transistor as applied to claim 8 above. The combination of Park and Gabriel further teaches wherein after etching the first metal layer (26) by adopting an etching solution corresponding to the first metal layer (26) (see Park, Fig.7B as shown above and ¶ [0034]); however, the combination of Park and Gabriel is silent upon explicitly disclosing the method further comprises: performing ashing treatment on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer.  

For support see Fisher, which teaches wherein the method further comprises: performing ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67) (note: oxygen plasma known as plasma asher, see Yamazaki, page.10).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Park, Gabriel, Fisher, and Yamazaki to perform ashing treatment (oxygen plasma) on the cured photoresist layer by adopting plasma capable of oxidizing the photoresist layer as taught Fisher in order to remove the cured photoresist layer (see Fisher, Fig.1 and col.6, lines 49-67). 
Conclusion
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/           Primary Examiner, Art Unit 2896